Case 1:19-cv-07239-RPK-JO Document 24 Filed 08/31/20 Page 1 of 2 PageID #: 151

                          INITIAL CONFERENCE QUESTIONNAIRE

1.      Deadline for all Rule 26(a)(1) disclosures (if later
        than the date of the initial conference, please explain
                                                                              9/2/2020
        why on a separate page):

2.      Deadline for first request for production of documents
        and first request for interrogatories:                                 10/2/2020

2(a).   Additional interrogatories needed, if any, beyond                            Municipal
        the 25 permitted under the federal rules for:             plaintiff(s) 10 ; defendant(s) 10 ; Weng:10

3.      Date for completion of any joinder of additional                       5/21/2021
        parties and amendment of the pleadings:

3(a).   Number of proposed additional parties to be joined,                         Municipal
        if any, by:                                               plaintiff(s) 0 ; defendant(s) 0 ; Weng: 0

4.      Number of depositions by plaintiff(s) of:                      parties 2 ; non-parties 1
                                    Municipal                                 2               1
5.      Number of depositions by defendant(s) of:                     parties   ; non-parties
         Depositions taken by defendant Weng:                        parties: 1 non-parties: 0
6.      Date of status conference (joint status report due
                                                                              5/24/21
        two business days in advance):

7.      Date for completion of factual discovery:                              5/21/2021

8.      Are expert witnesses needed?                                              Yes   X   No
                                                                              1
8(a).   Number of expert witnesses, if any, of plaintiff(s):        medical       ; non-medical   0

                                                                               4/15/2021
8(b).   Date for completion of those expert reports:
                                                Municipal           0               0
8(c).   Number of expert witnesses, if any, of defendant(s):medical   ; non-medical
        Number of expert witnesses, Weng:
                                                            medical: 1 non-medical: 0
8(d).   Date for completion of those expert reports: 4/15/2021

9.      Date for completion of expert discovery:                               5/14/2021

10.     Date of pretrial conference (brief ex parte statements
        of settlement position due via email two business days
                                                                               TBD
        in advance):

11.     Types of contemplated dispositive motions by                           Cross-motion for SJ
        plaintiff(s) and dates for filing of those motions:
                                                                               8/3/2021
Case 1:19-cv-07239-RPK-JO Document 24 Filed 08/31/20 Page 2 of 2 PageID #: 152

12.   Types of contemplated dispositive motions by
      defendant(s) and dates for filing of those motions:      Municipal: Summary Judgment
                                                               7/20/2021
                                                               Weng: None

13.   Have counsel reached any agreements regarding
      electronic discovery? (If so, please describe at
      the initial conference.)                                        Yes     No X

14.   Have counsel reached any agreements for disclosure
      of experts' work papers (including drafts) and
      communications with experts? (If so, please describe
      on a separate page.)                                             Yes    No X

15.   Will the parties unanimously consent to trial before a
      magistrate judge pursuant to 28 U.S.C. §636(c)? (If
      any party declines to consent, answer no but do not
      indicate which party declined.)                                   Yes    No X
